Citation Nr: 0611918	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from January 1994 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board in February 2005 
for additional development and readjudication.  


FINDING OF FACT

The veteran's service connected dermatitis affects less than 
40 percent of his body and does not more nearly approximate a 
disability characterized by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor is it exceptionally repugnant; he does 
not experience systemic or nervous manifestations and does 
not require near-constant systemic therapy or 
immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (as in effect prior to August 30, 2002, 
and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA in February 2001 and August 2002, 
prior to the initial AOJ decision in December 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In letters dated in February 2001 and August 2002, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the veteran was 
advised, by virtue of an April 2003 statement of the case 
(SOC) and the October 2005 supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2005 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim has been appealed 
and is being denied herein, and since the effective date of 
the current award of compensation has been assigned 
retroactively to the initial grant of service connection 
(which was the date of the veteran's original claim), there 
can be no possibility of any prejudice.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the potential appropriateness of a "staged 
rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected dermatitis has been evaluated 
under Diagnostic Code (DC) 7806 (dermatitis/eczema).  The 
Board initially notes that, effective August 30, 2002, a new 
regulation was promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The provisions in effect prior to August 30, 2002, will be 
applied prior to that date on the basis of the evidence of 
record prior to that date.  The provisions of DC 7806 in 
effect from August 30, 2002, will be applied from that date 
based upon the evidence of record after that date.  

Under DC 7806, as in effect prior to August 30, 2002, a 30 
percent rating was warranted for a skin disorder with 
constant exudation or constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for a skin 
disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118 (2002).  

From August 30, 2002, DC 7806 provides that a 30 percent 
evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
with constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2005).

III.  Factual Background

The relevant evidence of record shows that, on VA examination 
in August 2002, the veteran related a past medical history of 
tinea pedis which was currently active.  Examination of the 
feet demonstrated no cracking, exfoliation, or peeling of the 
skin of the ball of the foot or between the toes.  The 
veteran did have some redness and a few areas of minimal 
exfoliation in the mid-plantar surface noted to be consistent 
with tinea pedis, which was described as mild and 
intermittent with no apparent functional impairment.  

In December 2002, the RO granted service connection for 
dermatitis and tinea pedis, and determined that the 
conditions were noncompensably disabling under DC 7806. 

During VA examination in August 2005, the veteran reported a 
history of an itchy rash on the body and feet for a number of 
years since his active duty.  The rash was intermittent in 
severity and worsened during the summer months.  He also 
reported abnormal changes in his fingernails, present for 
several years.  Current treatment consisted of moisturizer 
for the body, Aveeno lotion, and Cordran tape to be applied 
to his fingernails each night.  He reported that he has used 
all therapies on a daily basis over the past 12 months.  

Clinical findings showed two small papules of the left neck 
in the beard area, measuring 2 millimeters, non-eroded and 
flesh colored.  There were multiple follicular based papules 
and a few pustules distributed over the back and proximal 
extremities.  There was horizontal ridging and pitting of all 
ten fingernails.  There was thinning of the hair on the 
frontal margins and on the vertex of the scalp, noted as a 
diffuse, nonpatchy, non-scarring type of alopecia.  There was 
scale and erythema of the soles, and a dystrophic left great 
toenail.  Five percent of his exposed body area was affected, 
and 40 percent of his entire body was affected.  

In October 2005, the veteran's disability rating was 
increased to 30 percent under the current DC 7806.  The RO 
made the increase effective from January 2001, the date of 
the original grant of service connection.

IV.  Analysis

The veteran is now evaluated as 30 percent disabled.  After 
reviewing the evidence, the Board finds that the current 
disability picture resulting from his dermatitis does not 
meet or approximate the requirements for a 50 percent 
evaluation under the old rating criteria.  Although he 
reported experiencing recurrent symptoms associated with 
outbreaks, there is no documented pattern of repeated medical 
visits for treatment of active recurrences.  In fact, review 
of the medical evidence reveals very few, if any, recent 
clinical findings since service discharge.  In 2002, VA 
examination showed of mild tinea pedis with redness and 
minimal exfoliation.  More specific information as to the 
extent of these findings was not provided and there were no 
complaints or clinical findings relevant to dermatitis.  In 
short, none of the symptomatology which would allow for the 
assignment of a higher disability had been reported.  

Further, during VA examination in August 2005, clinical 
findings more indicative of a 30 percent rating are noted.  
Beyond that, there is no indication that the veteran has 
required corticosteroids or immunosuppressive drugs, and 
there is no evidence showing that the dermatitis or tinea 
pedis has affected more than 40 percent of the body.  
Physical examinations have shown that the exposed areas 
generally involved relatively small patches and such lesions 
are clearly and specifically contemplated in the current 30 
percent rating.  There is horizontal ridging and pitting of 
the finger nails.  However, the Board cannot say, based upon 
the record before us, that it is exceptionally repugnant.  
Accordingly, the veteran's disability is not shown to be so 
symptomatic or actively disabling as to warrant an evaluation 
in excess of 30 percent at any time since January 26, 2001, 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7806 (2002) and 
(2005).

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
currently assigned by the RO, and, with due consideration to 
the provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted. 

We have also considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
that doctrine is not applicable in this case.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 30 percent for 
dermatitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


